       Case 4:15-cv-00152-RM Document 233 Filed 06/14/21 Page 1 of 2



 1
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Louis Taylor, a single man,                 )    No. CV 15-00152 TUC RM
                                                 )
10              Plaintiff,                       )    ORDER
                                                 )
11   vs.                                         )
                                                 )
12                                               )
     Pima County, a body politic; et al.,        )
13                                               )
                Defendants.                      )
14                                               )
                                                 )
15
16          Pending before the court is the plaintiff’s motion, filed on June 3, 2021, that this court
17   order a representative of Star Insurance Company to attend the upcoming settlement
18   conference set for June 15, 2021. (Doc. 225) Also pending is the plaintiff’s motion, filed
19   on June 3, 2021, that this court order Pima County Attorney Laura Conover, or her
20   designated representative, to participate in the upcoming settlement conference. (Doc. 226)
21   The defendants filed a combined response on June 7, 2021. (Doc. 229) The plaintiff filed
22   a reply on June 10, 2021. (Doc. 232)
23          In his first motion, the plaintiff moves that this court require the participation of Star
24   Insurance Company because it is Pima County’s excess insurer and his demand for damages
25   will exceed the County’s $2.5 million self-insured cap. (Doc. 225, p. 2) The County,
26   however, explains that its policy with Star was in effect in 2013 when the plaintiff accepted
27   the latest plea agreement. (Doc. 229) But, it was not in effect in 1972 when the plaintiff was
28   originally prosecuted. Id. The plaintiff’s claim for damages dates to this original prosecution
       Case 4:15-cv-00152-RM Document 233 Filed 06/14/21 Page 2 of 2



 1   and his allegedly unconstitutional incarceration. Id. These damages would not be covered
 2   by Star. Star’s participation at the settlement conference, therefore, is unnecessary.
 3           In his second motion, the plaintiff moves that this court compel the participation of
 4   Pima County Attorney Laura Conover, or her designated representative, in the upcoming
 5   settlement conference. (Doc. 226) The plaintiff argues that she (or her designee) is the only
 6   person who can authorize his request for nonmonetary relief. Id. He explains that “[t]he
 7   County Attorney had and exercised authority to create these convictions and it likewise has
 8   the authority to undo them.” Id.
 9          The defendants maintain that the only nonmonetary relief requested by the plaintiff
10   is the expungement of his 2013 plea agreement. (Doc. 229) Expungement is relief that can
11   only be granted by this court, and it is the Board of Supervisors, not the County Attorney, that
12   has authority to settle civil actions against the County. Id. Laura Conover’s participation,
13   therefore, is unnecessary.
14
15          IT IS ORDERED that the the plaintiff’s motion, filed on June 3, 2021, that this court
16   order a representative of Star Insurance Company to attend the upcoming settlement
17   conference set for June 15, 2021 is DENIED. (Doc. 225)
18          IT IS FURTHER ORDERED that the plaintiff’s motion, filed on June 3, 2021, that
19   this court order Pima County Attorney Laura Conover, or her designated representative, to
20   participate in the upcoming settlement conference is DENIED. (Doc. 226)
21
22                 DATED this 11th day of June, 2021.
23
24
25
26
27
28                                                -2-
